Citation Nr: 0804881	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  03-27 647	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for a right knee 
disorder.

4.  Entitlement to service connection for a left knee 
disorder.

5.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service from March 1969 to October 
1978.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.

In September 2003, the appellant submitted a VA Form 9 in 
which he declared that he wanted a Board hearing at the RO.  
That Travel Board hearing was scheduled for December 2007, 
but the appellant failed to appear at the hearing.  Because 
the appellant has neither submitted good cause for his 
failure to appear nor requested to reschedule any hearing, 
the request for a Board hearing is deemed withdrawn and the 
Board will continue with the appeal.  See 38 C.F.R. 
§ 20.704(d).


FINDINGS OF FACT

1.  The appellant was treated on one occasion for complaints 
of left shoulder pain while he was on active duty; this 
resolved without any sequelae.

2.  The appellant was treated on a few occasions for 
complaints of low back pain while he was on active duty; this 
resolved without any sequelae.

3.  The appellant was treated on a few occasions for 
complaints of right knee pain while he was on active duty; 
this resolved without any sequelae.

4.  The appellant was treated for complaints of left knee 
pain in service; this resolved without sequelae.

5.  No arthritis of the left shoulder, the low back, the 
right knee or the left knee was clinically demonstrated 
within one year after the appellant's discharge from service.

6.  The appellant's current left shoulder, lumbar spine, 
right knee and left knee conditions consisting of pain and 
limitation of motion are not attributable to his active 
military service from March 1969 to October 1978.

7.  There is no competent medical evidence of any current 
right hearing loss that is of sufficient severity to 
constitute a disability for which service connection can be 
granted under applicable VA regulation.

8.  There is no competent medical evidence of any current 
left hearing loss that is of sufficient severity to 
constitute a disability for which service connection can be 
granted under applicable VA regulation.


CONCLUSIONS OF LAW

1.  Service connection for a left shoulder disorder, a lumbar 
spine disorder, a right knee disorder and a left knee 
disorder is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).

2.  The appellant does not have hearing loss in either ear 
that is the result of disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

The appellant was notified of the information necessary to 
substantiate his five service connection claims by 
correspondence dated in November 2002 (prior to the initial 
AOJ decision in this matter) and April 2004.  These documents 
informed the appellant of VA's duty to assist and what kinds 
of evidence the RO would help obtain.  In the November 2002 
letter, the RO informed the appellant about what was needed 
to establish entitlement to service connection.  The letter 
informed the appellant of what evidence was required to 
substantiate service connection claims and of the appellant's 
and VA's respective duties for obtaining evidence.  The 
appellant was asked to submit evidence and/or information in 
his possession to the AOJ.  Therefore, VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed as to his five service connection 
claims.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  Here, VA reviewed the appellant's service medical 
records.  Private medical records were associated with the 
claims file and reviewed.  The appellant was afforded VA 
medical examinations.  The appellant was informed about the 
kind of evidence that was required and the kinds of 
assistance that VA would provide and he was supplied with the 
text of 38 C.F.R. § 3.159.  The appellant did not provide any 
information to VA concerning available treatment records that 
he wanted the RO to obtain for him that were not obtained.  
The appellant was given more than one year in which to submit 
evidence after the RO gave him notification of his rights 
under the pertinent statute and regulations.  Therefore, 
there is no duty to assist or notify that is unmet.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded. 

Although the RO did advise the appellant of such information 
concerning ratings and effective dates in a letter dated in 
March 2006, because each one of the appellant's five service 
connection claims is being denied, the questions of an 
appropriately assigned evaluation and the effective date for 
a grant of service connection are not relevant.  Proceeding 
with this case in its current procedural posture would not 
therefore inure to the appellant's prejudice. 

The appellant was provided with notice as to the medical 
evidence needed for service connecting a disability, as well 
as the assistance VA would provide.  Therefore, there is no 
duty to assist that was unmet and the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).

All relevant facts with respect to the five service 
connection claims addressed in the decision below have been 
properly developed.  Under the circumstances of this case, a 
remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Service connection may be granted for a chronic disability 
resulting from a disease or injury incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131.  To establish 
service connection for a disability, symptoms during service, 
or within a reasonable time thereafter, must be identifiable 
as manifestations of a chronic disease or permanent effects 
of an injury.  Further, a present disability must exist and 
it must be shown that the present disability is the same 
disease or injury, or the result of disease or injury 
incurred in or made worse by the appellant's military 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service there are 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then the showing of continuity after 
discharge is required to support the claim.  See 38 C.F.R. 
§ 3.303(b).

Certain chronic disabilities, including arthritis and 
sensorineural hearing loss, may be presumed to have been 
incurred in service if they become manifest to a degree of 10 
percent or more within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In 
addition, service connection may be granted for any disease 
diagnosed after service when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

A.  Orthopedic claims

Review of the appellant's service medical records reveals 
that the appellant reported a left knee sprain from a 
football injury on his February 1969 report of medical 
history; he said that his left knee was okay.  The service 
entrance examination did not reveal any left shoulder, low 
back or knee condition.  In June 1970, the appellant 
complained of pain in his right knee; he stated that he had 
an old knee injury that existed prior to service and said 
that he had been doing a lot of kneeling during the past 
week.  He denied locking and effusion.  On physical 
examination, there was no effusion of the right knee.  There 
was no joint line tenderness and the ligaments were okay.  
There was minimal retropatellar crepitus with faint click.  
The clinical impression was essentially negative examination 
and that the appellant may have slight chondromalacia.  In 
May 1971, the appellant sought treatment for complaints of 
back pain times five days.  The pain was noted to be in the 
midthoracic area.  The clinical impression included myalgia.  
A month later, the appellant complained of low back pain 
times three days.  He had no specific history of trauma, but 
said that his back had bothered him when he was playing 
basketball the previous night.  On physical examination, 
there was some muscle spasm.  The clinical impression was 
mechanical low back pain.  In January 1976, the appellant 
went to an emergency room seeking treatment for low back 
pain.  There was no known trauma.  On physical examination, 
the appellant was tender at T11-12.  He demonstrated a slight 
decrease in range of motion on rotation.  The clinical 
assessment was mild strain.  The service medical records do 
not contain any further complaints concerning the low back.  
In August 1975, the appellant thought that he had dislocated 
his left shoulder.  There was no history of injury.  On 
physical examination, the appellant demonstrated a left 
shoulder full range of motion.  Pain was located along the 
top of the shoulder and there was much muscle tenseness.  The 
clinical assessment was muscle spasm.  The service medical 
records contain no further references to the left shoulder.  
In January 1978, the appellant sought treatment for 
complaints of pain and swelling in the right knee; there was 
no history of trauma.  On physical examination, there was no 
visible swelling or erythema; good stability of the knee was 
demonstrated.  There was joint line tenderness.  Radiographic 
examination was negative.  The clinical assessment was knee 
pain of questionable etiology.  The next month, the appellant 
was seen for follow-up care; he said that he felt that the 
swelling had gone down, but said that he still had pain.  On 
physical examination, there was tenderness over the medial 
joint line.  The provisional diagnosis was knee pain of 
questionable etiology, as well as a question of patellar 
tendonitis.  The service medical records show no further 
treatment for any right knee complaints.  

The only post-service treatment records are dated in June 
1999; these apparently are from a private chiropractor.  The 
records indicate that the appellant sought treatment for 
complaints of two numb fingers with pain up the arm.  He said 
that he had been hurt when boxing at the Police Academy three 
weeks earlier.  He said that he had never been in an 
automobile accident.  The clinical diagnoses rendered by the 
chiropractor were cervical cranial syndrome, cervicalgia and 
shoulder strain/sprain.

The appellant underwent a VA medical examination in January 
2003; he gave a history of a left knee injury in 1976, and 
denied any problem with the right knee.  The appellant also 
reported a left shoulder strain and low back pain that 
occurred in 1978.  He only reported being treated by a 
chiropractor.  On physical examination, the appellant 
exhibited good posture and gait without any abnormality.  He 
demonstrated slight limitation of motion of the lumbar spine 
in most planes, as well as slight limitation of motion of the 
left shoulder and right and left knees.  The examiner 
indicated that radiographic examination of the lumbar spine, 
left shoulder and knees was without abnormality.  The 
examiner stated that the appellant had minimal functional 
limitations secondary to pain in the left shoulder, low back 
and knees.  

In order for service connection to be warranted, there must 
be evidence of a present disability that is attributable to a 
disease or injury incurred during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  Because the totality 
of the medical and non-medical evidence of record shows that 
the appellant's currently demonstrated limitation of motion 
of the left shoulder, low back and knees cannot be said to be 
related to service by way of direct incurrence or by 
manifestation within the presumptive period, service 
connection for a left shoulder disorder, a low back disorder, 
a right knee disorder and a left knee disorder, including 
arthritis, must be denied.  The evidence of record is not in 
equipoise on the question of whether the appellant's claimed 
conditions should be service connected.

Firstly, to the extent that the appellant is shown to have 
any claimed disorder, such evidence is reflective only of one 
factor in a successful claim of service connection.  Morton 
v. Principi, 3 Vet. App. 508, 509 (1992); Mingo v. 
Derwinski, 2 Vet. App. 51, 53 (1992).  (Observing that 
evidence of the appellant's current condition is not 
generally relevant to the issue of service connection, 
absent some competent linkage to military service).  There 
must be shown a nexus to some incident of military service.  

Secondly, the evidence of record indicates that the appellant 
received in-service treatment for a left shoulder spasm in 
August 1975, and that this condition resolved without 
sequelae.  Likewise, he was treated in 1971 for mechanical 
back pain and in 1976 for a mild back strain.  In addition, 
he was treated in 1978 for right knee pain of unknown 
etiology.  There is no medical evidence of record to 
establish that he incurred any left shoulder disorder or back 
disorder or knee disorder that was other than acute and 
transitory.  There is no evidence of record that the 
appellant was treated for any left shoulder, lumbar spine or 
knee arthritis within 12 months of his separation from 
service; there is no evidence of record to suggest that any 
chronic condition existed until 1999, when he was treated by 
a private chiropractor.  There is no documented evidence of 
the existence of degenerative changes of the left shoulder, 
or the lumbar spine or either knee in the claims file.  
Because no arthritis was clinically demonstrated within one 
year of the appellant's release from active duty, no 
arthritis may be presumed to have been incurred in service.

The Board must find that the service medical records, as a 
whole, provide evidence against each one of these four 
claims, indicating disorders that resolved in service many 
years ago.  The absence of any diagnosis of the claimed 
conditions in the intervening years after service until 1999 
constitutes negative evidence tending to disprove the 
assertion that the appellant incurred any chronic condition 
during his service.  See Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
The lack of any evidence of a diagnosis of any one of the 
claimed disorders until more than 21 years (at least) after 
the appellant's 1978 separation from service is itself 
evidence which tends to show that no claimed disorder was 
incurred in service.  

In Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000), the 
United States Court of Appeals for the Federal Circuit 
affirmed a decision by the Court which held that evidence of 
a prolonged period without medical complaint can be 
considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether a preexisting 
condition was aggravated by military service.  The trier of 
fact should consider all the evidence including the 
availability of medical records, the nature and course of the 
disease or disability, the amount of time that elapsed since 
military service, and any other relevant facts.  See Dambach 
v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding 
that the absence of medical records during combat conditions 
does not establish absence of disability).  Although Maxson 
is not directly on point in this case, as it deals with 
aggravation in service and not service connection, it does 
imply that, when appropriate, the Board may consider the 
absence of evidence when engaging in a fact finding role. 

The appellant contends that he had chronic left shoulder, low 
back and bilateral knee disorders while in service and that 
he now has the same conditions.  However, where the 
determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The claimant does not 
meet this burden by merely presenting his opinion because he 
is not a medical health professional and his opinion does not 
constitute competent medical authority.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Moreover, such 
chronicity, as reported in this matter, is not demonstrated 
when the sole evidentiary basis for the asserted continuous 
symptomatology is written information from the claimant and 
when "no" medical evidence indicated continuous 
symptomatology.  McManaway v. West, 13 Vet. App. 60, 66 
(1999).

In order for service connection to be warranted, there must 
be evidence of a present disability which is attributable to 
a disease or injury incurred during service.  See Rabideau, 
supra,.  Because the totality of the medical and non-medical 
evidence of record shows that any currently demonstrated left 
shoulder, low back or knee condition is not likely related to 
service, the Board finds that the claim for entitlement to 
service connection for a left shoulder disorder, low back 
disorder, a right knee disorder and a left knee disorder, 
including arthritis, must be denied.  The Board finds that 
the evidence of record is not in equipoise on the question of 
whether the appellant has any current claimed disorder that 
should be service connected.

Furthermore, the evidence of record contains no medical 
opinion or evidence that indicates an etiologic relationship 
exists between the appellant's active military service and 
his current claimed conditions.  With respect to the 
appellant's own contentions, a layperson is generally not 
capable of opining on matters requiring medical knowledge.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim for service connection."  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether the evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21. Vet. App. 303 (2007).  Barr also states that 
when VA undertakes to examine a veteran, VA is obligated to 
ensure that that examination is adequate.  In the instant 
case, the Board acknowledges that the examiner did not have 
the claims file to review in conjunction with the 
examination.  However, in light of the fact that no 
disability of the low back, knees, or shoulders has been 
diagnosed, this inadequacy is deemed to be harmless.  In 
other words, even if the examiner had reviewed the claims 
folder, such a review would not alter the negative findings 
of the examination itself.

After consideration of the entire record and the relevant 
law, the Board finds that the appellant's four claimed 
orthopedic conditions are not related to his active service 
on a direct basis, or on a presumptive basis.  While it is 
appears that the appellant currently has pain and limitation 
of motion, the medical evidence of record as a whole supports 
the proposition that there is no etiological relationship 
between the origin and/or severity of any one of those 
conditions and service.  In addition, pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not, in and of itself, constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999), aff'd in part, vacated and remanded 
in part on other grounds by Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001).  Therefore, the Board finds that 
the preponderance of the evidence is against the appellant's 
claims of service connection for a left shoulder disorder, a 
lumbar spine disorder, a right knee disorder and a left knee 
disorder.  As such, the evidence is insufficient to support a 
grant of service connection for any such disorder.  

Since the preponderance of the evidence is against each one 
of the appellant's four orthopedic service connection claims, 
the benefit-of-the-doubt doctrine does not apply.  See Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

B.  Hearing loss claim

The determination of whether a veteran has a current hearing 
loss "disability" is governed by 38 C.F.R. § 3.385, which 
states that hearing loss will be considered to be a 
disability for VA purposes when the threshold level in any of 
the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  38 C.F.R. 
§ 3.385.  "[W]hen audiometric test results at a veteran's 
separation from service do not meet the regulatory 
requirements for establishing a 'disability' at that time, he 
or she may nevertheless establish service connection for a 
current hearing disability by submitting evidence that the 
current disability is causally related to service."  Hensley 
v. Brown, 5 Vet. App. 155, 160 (1993).  

The Court explained that the threshold for normal hearing is 
from 0 to 20 decibels and that higher threshold levels 
indicate some degree of hearing loss.  Hensley, at 157.  The 
Court further opined that 38 C.F.R. § 3.385 operates only to 
establish when a hearing loss can be service connected.  
Hensley at 159.  It was also found that, regardless of when 
the criteria of 38 C.F.R. § 3.385 are met, a determination 
must be made as to whether the hearing loss was incurred in 
or aggravated by service.

The appellant's service entrance examination was conducted in 
February 1969, and he did not mention any problems with his 
hearing.  The service medical records did not include any 
complaints of, diagnosis of, or treatment for hearing loss.  
The appellant underwent audiometric testing on six occasions 
during service and none of the puretone threshold results (in 
decibels) in either ear met the criteria for hearing loss 
delineated in 38 C.F.R. § 3.385.

The post-service medical records include private chiropractic 
records.  These records do not include any complaints of, or 
notation of any hearing loss.  The appellant underwent a VA 
examination in December 2002.  He reported exposure in 
service to helicopters and airplane engines.  He denied any 
significant post-service occupational or recreational noise 
exposure.  This examination also included audiometric 
testing.  The pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
15
15
LEFT
15
10
15
20
20

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 96 percent in the left ear.

The Board has considered the appellant's written statements 
submitted in support of his arguments that he has hearing 
loss as a result of his service.  To the extent that his 
statements represent evidence of continuity of 
symptomatology, without more, the appellant's statements are 
not competent evidence of a diagnosis of hearing loss, nor do 
they establish a nexus between a medical condition and his 
military service.  Although lay evidence is acceptable to 
prove the occurrence of an injury during active duty or 
symptomatology over a period of time when such symptomatology 
is within the purview of or may be readily recognized by lay 
persons, lay testimony is not competent to prove a matter 
requiring medical expertise, such as a diagnosis or opinion 
as to medical causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).

Furthermore, Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  The regulation at 
38 C.F.R. § 3.385 defines hearing disability for VA purposes.  
That regulation prohibits a finding of hearing disability 
where threshold hearing levels at 500, 1000, 2000, 3000, and 
4000 Hz are all less than 40 decibels and at least three of 
those threshold levels are 25 decibels or less.  Hensley v. 
Brown, 5 Vet. App. 155, 160 (1993).

In order for the appellant to be granted service connection 
for hearing loss, there must be evidence of a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  Rabideau v.  
Derwinski, 2 Vet. App. 141, 143 (1992).  While the appellant 
has shown exposure to acoustic trauma due to his work as a 
jet engine mechanic in-service, there is no medical evidence 
of record that establishes the existence of any pertinent 
level of hearing loss of 40 decibels or greater, or three 
levels greater than 25 decibels, or a speech recognition 
score less than 94 percent in either ear.  Again, while the 
VA examination is arguably inadequate because the examiner 
had not reviewed the claims folder, see Barr, supra., this 
inadequacy is deemed harmless in this case.  Even if the 
examiner had reviewed the claims folder, this would not alter 
the test results which failed to demonstrate the existence of 
any current hearing loss disability for VA purposes.  
Accordingly, there is no evidence that the appellant 
currently has any right or left hearing loss disability that 
meets the criteria set forth in 38 C.F.R. § 3.385.  
Therefore, the appellant's claims for service-connected 
disability benefits for right and left hearing loss cannot be 
granted.  

After consideration of the entire record and the relevant 
law, the Board finds that the preponderance of the evidence 
is against the appellant's service connection claims for 
right and left hearing loss.  Because the preponderance of 
the evidence is against each of these hearing loss claims, 
the benefit-of-the-doubt doctrine does not 


apply.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir.).


ORDER

Service connection for a left shoulder disorder, a lumbar 
spine disorder, a right knee disorder, a left knee disorder 
and bilateral hearing loss is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


